Third District Court of Appeal
                               State of Florida

                         Opinion filed February 11, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                          Nos. 3D12-2948; 3D12-2850
                          Lower Tribunal No. 06-5240
                              ________________


                               Benito Santiago,
                           Appellant/Cross-Appellee,

                                        vs.

                            The State of Florida,
                           Appellee/Cross-Appellant.



      Appeals from the Circuit Court for Miami-Dade County, Ellen Venzer,
Judge.

     Carlos J. Martinez, Public Defender, and James Moody, Assistant Public
Defender, for appellant/cross-appellee.

     Pamela Jo Bondi, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee/cross-appellant.


Before SUAREZ, SALTER, and SCALES, JJ.

     PER CURIAM.
      Affirmed as to both the appeal and cross-appeal. Regarding the State’s

challenge to two consecutive sentences of thirty years (with a twenty-five year

minimum mandatory term for each), see Thomas v. State, 135 So. 3d 590 (Fla. 1st

DCA 2014) (affirming a juvenile offender’s forty year sentence for first-degree

murder imposed after remand following Miller v. Alabama, 132 S. Ct. 2455

(2012)). But see Horsley v. State, 121 So. 3d 1130, 1131 (Fla. 5th DCA 2013),

review granted, Nos. SC13-1937, SC13-2000, 2013 WL 6224657 (Fla. Nov. 14,

2013) (“[T]he only sentence now available in Florida for a charge of capital

murder committed by a juvenile is life with the possibility of parole after twenty-

five years.”).1




1 Horsley, 2013 WL 6224657 (Oral argument held Nov. 6, 2014), is presently
pending review before the Florida Supreme Court, and may provide further
guidance regarding the sentencing options available after Miller, 132 S. Ct. 2455.
In the interim, however, we affirm based on Thomas.

                                        2